DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8 and 21-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-8, 21, 24-28 and 31-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims’ subject matter eligibility will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).

With respect to claim 1.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
“based on the classification label, selecting a computing task from amongst a predefined set of computing tasks, wherein computing tasks in the predefined set of computing tasks are selectable based upon classification labels assigned to query images; and generating output for review by a user who issued the image as the query, wherein the output is generated based upon the selected computing task.”: A person of ordinary skill in the art can mentally select tasks based on classified labels and based on the selection, a review is made of if the selection was correct or wrong. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The only limitations not treated above, “receiving an image as a query, wherein the image includes an object; in response to receiving the image as the query, submitting the image to a multilabel classifier; receiving a classification label from the multilabel classifier, the classification label corresponding to the object in the image and identifying a category of the object;”, involves the mere gathering of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The fallowing limitations, “receiving an image as a query, wherein the image includes an object; in response to receiving the image as the query, submitting the image to a multilabel classifier; receiving a classification label from the multilabel classifier, the classification label corresponding to the object in the image and identifying a category of the object;” are directed to the well-understood, routine, and conventional activity of storing and retrieving information in memory.  See MPEP § 2106.05(d) (II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  The claim is not patent eligible.

With respect to claim 5.
Step 2A Prong One Analysis: the claim recites, inter alia:
“wherein the output is a query suggestion.”: A person of ordinary skill in the art can suggest or write using pen and paper a query suggestion. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 6.
Step 2A Prong One Analysis: the claim recites, inter alia:
“wherein the computing task is a visual search, and further wherein the output includes images that have the classification label assigned thereto.”: A person of ordinary skill in the art can label visuals that are predefined in the mind. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 7.
Step 2A Prong One Analysis: the claim recites, inter alia:
“wherein multiple classification labels for the image are received from the multilabel classifier, the method further comprising selecting the classification label from amongst the multiple classification labels based upon a determination that the object is of interest to the user.”: A person of ordinary skill in the art can label visuals that can be classified and labeled, such as person with labels such as gender, eyes, hair or car such as make, model and color. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 8.
Step 2A Prong One Analysis: the claim recites, inter alia:
“wherein the computing task is performance of a search, wherein a query that includes the classification is constructed, and further wherein the output comprises search results identified based upon the query.”: A person of ordinary skill in the art can construct query based on visuals and search based on the quires. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 21.
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 21 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
“based on the classification label, selecting a computing task from amongst a predefined set of computing tasks, wherein computing tasks in the predefined set of computing tasks are selectable based upon classification labels assigned to query images; and generating output for review by a user who issued the image as the query, wherein the output is generated based upon the selected computing task.”: A person of ordinary skill in the art can mentally select tasks based on classified labels and based on the selection, a review is made of if the selection was correct or wrong. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The only limitations not treated above, “receiving an image as a query, wherein the image includes an object; in response to receiving the image as the query, submitting the image to a multilabel classifier; receiving a classification label from the multilabel classifier, the classification label corresponding to the object in the image and identifying a category of the object;”, involves the mere gathering of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “a processor; and memory storing instructions” is recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The first limitation treated above, “receiving an image as a query, wherein the image includes an object; in response to receiving the image as the query, submitting the image to a multilabel classifier; receiving a classification label from the multilabel classifier, the classification label corresponding to the object in the image and identifying a category of the object” are directed to the well-understood, routine, and conventional activity of storing and retrieving information in memory.  See MPEP § 2106.05(d) (II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components such as “a processor; and memory storing instructions” to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 24-27 comprise the same limitations as claims 5-8 rejected above. Therefore, the rejection above for claims 5-8 applies equally to claims 24-27. 

With respect to claim 28.
Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 28 is directed to a machine storage medium, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
“based on the classification label, selecting a computing task from amongst a predefined set of computing tasks, wherein computing tasks in the predefined set of computing tasks are selectable based upon classification labels assigned to query images; and generating output for review by a user who issued the image as the query, wherein the output is generated based upon the selected computing task.”: A person of ordinary skill in the art can mentally select tasks based on classified labels and based on the selection, a review is made of if the selection was correct or wrong. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The only limitations not treated above, “receiving an image as a query, wherein the image includes an object; in response to receiving the image as the query, submitting the image to a multilabel classifier; receiving a classification label from the multilabel classifier, the classification label corresponding to the object in the image and identifying a category of the object;”, involves the mere gathering of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “processor” is recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The first limitation treated above, “receiving an image as a query, wherein the image includes an object; in response to receiving the image as the query, submitting the image to a multilabel classifier; receiving a classification label from the multilabel classifier, the classification label corresponding to the object in the image and identifying a category of the object” are directed to the well-understood, routine, and conventional activity of storing and retrieving information in memory.  See MPEP § 2106.05(d) (II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components such as “a processor” to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 31-33 comprise the same limitations as claims 5-8 rejected above. Therefore, the rejection above for claims 5-8 applies equally to claims 31-33. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, 21, 24-28 and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Zhai et al. (“Visual Discovery at Pinterest”, April 7, 2017).

Regarding claim 1.
Zhai teaches a computer implemented method, comprising: receiving an image as a query, wherein the image includes an object (see figure 13 in page 522, input image including an object and query understanding, i.e. receiving image as a query); 
in response to receiving the image as the query, submitting the image to a multilabel classifier (see figure 13 in page 522, submitting the image as a query to the “query info”  component for classification/categorization, also see page 518, “we built our index using fc6 features extracted from VGG16 from the train and validation images of the Pascal classification task. Each image is labeled with a single class with images that have multiple conflicting classes removed.”, also see page 519, “Table 3 provides precision, recall, and latency figures on a Pinterest detection evaluation dataset, using our Faster R-CNN and SSD implementations. This dataset contains 79 categories, broadly categorized by Fashion, Home Decor, and Vehicles.”); 
receiving from the multilabel classifier classification label, the classification label corresponding to the object in the image (see figure 13 in page 522, category: fashion and annotation [loafers and shoes] correspond to the classification label, 
    PNG
    media_image1.png
    528
    550
    media_image1.png
    Greyscale
); 
based on the classification label, selecting a computing task from amongst a predefined set of computing tasks, wherein computing tasks in the predefined set of computing tasks are selectable based upon classification labels assigned to query images (see figure 13 in page 522, based on the info query, selecting tasks such as visual search, object search and image search, also see figure 12, wherein another task for image of strawberry can lead to strawberry recipes); 
and generating output for review by a user who issued the image as the query, wherein the output is generated based upon the selected computing task (see figure 13 in page 522, output of similar fashion designs as the issues image query and based on the selected tasks, also see figure 12, “user can take a picture on their phone camera to get objects and ideas related to the photo (e.g. a strawberry image can lead to chocolate strawberry recipes).”, also see page 522 first paragraph, “Our best variation results in a 4.9% increase in user engagement on Flashlight. We found that category conformity in particular was critical in our improved engagement with Flashlight when object detection was enabled.”, i.e. based on the query image an output of results is issued to the user for review).

Regarding claim 5. 
Zhai teaches the method of claim 1,
Zhai further teaches wherein the output is a query suggestion (see figure 12 in page 522, wherein the output suggestion include image and query suggesting such as recipe of chocolate strawberry).

Regarding claim 6.
Zhai teaches the method of claim 1,
Zhai further teaches wherein the computing task is a visual search, and further wherein the output includes images that have the classification label assigned thereto (see figure 12 in page 522, wherein the output suggestion include image and query suggesting such as recipe of chocolate strawberry).

Regarding claim 7. 
Zhai teaches the method of claim 1,
Zhai further teaches wherein multiple classification labels for the image are received from the multilabel classifier, the method further comprising selecting the classification label from amongst the multiple classification labels based upon a determination that the object is of interest to the user (see page 522, “Our best variation results in a 4.9% increase in user engagement on Flashlight. We found that category conformity in particular was critical in our improved engagement with Flashlight when object detection was enabled. A low category conformity score indicates irrelevant visual search results which we use as a proxy to suppress both of the error types shown in Figure 11.”, i.e. engagement accuracy to confirm category shows interest of a user for an object they are searching). 

Regarding claim 8. 
Zhai teaches the method of claim 1,
Zhai further teaches wherein the computing task is performance of a search, wherein a query that includes the classification is constructed, and further wherein the output comprises search results identified based upon the query (see figure 13 in page 522, category: fashion and annotation [loafers and shoes] correspond to the classification label, 
    PNG
    media_image1.png
    528
    550
    media_image1.png
    Greyscale
).

Claim 21 recites a computing system comprising: a processor; and memory to perform the method recited in claim 1. Therefore the rejection of claim 1 above applies equally here. Zhai also teaches the addition elements of claim 21 not recited in claim 1 comprising a processor; and memory (see page 515, “At Pinterest we experimented with different types of visual discovery systems over a period of three and half years. Webenefited from the confluence of two recent developments– first, advances in computer vision, especially the use of convolutional networks and GPU acceleration, have led to significant improvements in tasks such as image classification and object detection.”).
Claim 24 recites a system to perform the method recited in claim 5. Therefore the rejection of claim 5 above applies equally here.
Claim 25 recites a system to perform the method recited in claim 6. Therefore the rejection of claim 6 above applies equally here.
Claim 26 recites a system to perform the method recited in claim 7. Therefore the rejection of claim 7 above applies equally here.
Claim 27 recites a system to perform the method recited in claim 8. Therefore the rejection of claim 8 above applies equally here.
Claim 28 recites a machine-storage medium to perform the method recited in claim 1. Therefore the rejection of claim 1 above applies equally here. Zhai also teaches the addition elements of claim 21 not recited in claim 1, machine storage medium comprising a processor (see page 515, “At Pinterest we experimented with different types of visual discovery systems over a period of three and half years. Webenefited from the confluence of two recent developments– first, advances in computer vision, especially the use of convolutional networks and GPU acceleration, have led to significant improvements in tasks such as image classification and object detection.”).
Claim 31 recites a machine-storage medium to perform the method recited in claim 5. Therefore the rejection of claim 5 above applies equally here.
Claim 32 recites a machine-storage medium to perform the method recited in claim 6. Therefore the rejection of claim 6 above applies equally here.
Claim 33 recites a machine-storage medium to perform the method recited in claim 7. Therefore the rejection of claim 7 above applies equally here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 22-23 and 29-30 are rejected under 35 USC 103 as being unpatentable over Zhai et al. (“Visual Discovery at Pinterest”, April 7, 2017) in view of Pons et al. ("Multi-task, multi-label and multi-domain learning with residual convolutional networks for emotion recognition", 2018)

Regarding claim 3. 
Zhai teaches the method of claim 1,
Zhai does not teach wherein the multilabel classifier comprises a MobileNet backbone trained using an error function comprising two multilabel classification losses, a first multilabel classification loss being a multilabel elementwise sigmoid loss and a second multilabel classification loss being a multilabel softmax loss.
Pons teaches wherein the multilabel classifier comprises a MobileNet backbone trained using an error function comprising two multilabel classification losses, a first multilabel classification loss being a multilabel elementwise sigmoid loss and a second multilabel classification loss being a multilabel softmax loss (see page 3, “a selective soft-max cross entropy with the objective of not penalizing the training of a task when feeding the model with images from another task”, also in page 3, right column first paragraph “novel dataset-wise selective sigmoid cross-entropy loss function to address multi-task, multi-label and multidomain problems”, i.e. uses two multilabel classification losses, i.e. the classifier may use both multilabel classification losses).
Both Zhai  and Pons pertain to the problem of multi-label object recognition, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Zhai  and Pons to incorporate the teaching of Pons of a first multilabel classification loss being a multilabel elementwise sigmoid loss and a second multilabel classification loss being a multilabel softmax loss to the teaching of Zhai multilabel classification of objects in an image and query. The motivation for doing so would be to be able to handle multiple tasks of classification, “The proposed loss function addresses the problem of learning multiple tasks with heterogeneously labeled data, improving previous multi-task approaches” (See Pons Abstract).
Regarding claim 4. 
Zhai teaches the method of claim 1,
Zhai does not teach wherein the multilabel classifier is trained using a  
    PNG
    media_image2.png
    41
    563
    media_image2.png
    Greyscale


Pons teaches the cross-entropy loss giving by E
    PNG
    media_image2.png
    41
    563
    media_image2.png
    Greyscale
(see page 3, under proposed approach, right column, 
    PNG
    media_image3.png
    133
    378
    media_image3.png
    Greyscale
).
The motivation utilized in the combination of claim 3, applies equally as well to claim 4.

Claim 22 recites a system to perform the method recited in claim 3. Therefore the rejection of claim 3 above applies equally here.
Claim 23 recites a system to perform the method recited in claim 4. Therefore the rejection of claim 4 above applies equally here.

Claim 29 recites a machine-storage medium to perform the method recited in claim 3. Therefore the rejection of claim 3 above applies equally here.
Claim 30 recites a machine-storage medium to perform the method recited in claim 4. Therefore the rejection of claim 4 above applies equally here.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129